COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Joe Anthony Romero v. Kroger Texas L.P., Sedgwick Claims
                          Management Services, and Phillips, Akers, Womac

Appellate case number:    01-12-00049-CV

Trial court case number: 10CV3689

Trial court:              212th District Court of Galveston County

    We DENY the motion for rehearing filed by appellant, Joe Anthony Romero. It is so
ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the Court

Panel consists of Justices Keyes, Higley, and Massengale.


Date: February 18, 2014